Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151834 & (23)                                                                                         Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 151834
                                                                     COA: 325858
                                                                     Genesee CC: 13-033553-FC
  LOIS ARLENE JANISH,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 13, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion for stay is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2015
         t0831
                                                                                Clerk